TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00749-CV




                         In re Memorial Park Medical Center, Inc.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Memorial Park Medical Center, Inc. has filed a petition for writ of

injunction against real party in interest John Green. This original proceeding arises out of

ongoing litigation between Memorial Park and Green in both Travis County and Brown County.

See In Re Memorial Park Med. Ctr., Inc., No. 11-18-00320-CV, 2018 WL 6219607, at *1 (Tex.

App.—Eastland Nov. 29, 2018, orig. proceeding); Green v. Memorial Park Med. Ctr., Inc.,

No. 07-15-00143-CV, 2016 WL 1179207 (Tex. App.—Amarillo Mar. 25, 2016, no pet.)

(mem. op.) (case transferred from Third Court of Appeals by Texas Supreme Court’s

docket-equalization order); Memorial Park Med. Ctr., Inc. v. Green, No. 11-11-00159-CV,

2013 WL 3336609 (Tex. App.—Eastland June 27, 2013, no pet.) (mem. op.). In this original

proceeding, Memorial Park seeks to have this Court issue a writ of injunction directed at Green

to enjoin him “from prosecuting the $9,020 judgment and sanctions against Memorial Park

pending Memorial Park’s appeal to this Court from the ‘anti-suit’ injunctive relief granted in

both [Travis County District Court] Cause No. D-1-GN-14-000373 and [Travis County District
Court] Cause No. D-1-GN-17-002451 and the permanent injunction granted to Memorial Park in

Cause No. D-1-GN-17-002451 on April 30, 2018.”

               This Court has limited injunctive powers. We have “no original jurisdiction to

grant writs of injunction, except to prevent the invasion of [our] jurisdiction over the subject-

matter of a pending appeal, or to prevent an unlawful interference with the enforcement of [our]

judgments and decrees.” Madison v. Martinez, 42 S.W.2d 84, 86 (Tex. Civ. App.—Dallas 1931,

writ ref’d). Neither Memorial Park nor Green currently has an appeal pending in this Court, and

Memorial Park does not seek to prevent Green from interfering with a previous judgment of this

Court. Accordingly, we lack jurisdiction to issue a writ of injunction against Green, and we

dismiss the petition for want of jurisdiction.



                                                 __________________________________________
                                                 Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: December 13, 2018




                                                    2